﻿56. Allow me first of all to congratulate you, Sir, on your election to the high office of President of the thirty-ninth session of the General Assembly. I am convinced that the Assembly’s proceedings will greatly benefit from your experience, skill and wise guidance.
57.	Allow me also to extend warm congratulations to the Government and people of Brunei Darussalam on their admission to membership in the United Nations.
58.	The thirty-ninth session of the General Assembly is meeting at a time of international tension and widespread human suffering throughout the world: the situation in Afghanistan, the Middle East, the war between Iran and Iraq and military conflicts in other areas give reason for great concern; disarmament negotiations have been suspended, while the arms race continues; the contacts between East and West are far from adequate; the North-South dialogue is at a difficult juncture, while severe economic problems and climatic conditions have adversely affected millions of people; and a great many people are denied basic human rights.
59.	However, important strides towards the solution of those and other problems facing mankind can be made. It all depends on the decisions and choices that we make. Political leaders must choose the direction in which they want the world to develop. We have the technological means, as well as the economic and human resources, to spread opportunity and prosperity to all parts of the world; but for this we must face our common challenges together. Events and developments in one country affect the lives and destinies of people in other countries more directly than ever before. The word "interdependency- cy" designates a reality.
60.	The United Nations continues to be the object of criticism. While pointing to the deficiencies of the United Nations, we should not overlook its achievements. At the same time, we should increase our efforts to enable the United Nations to play the role envisaged for it in the Charter.
61.	Consequently, we should endeavour to strengthen the United Nations and thereby improve its ability to prevent conflicts and crises, and to settle such conflicts if they should nevertheless arise. In order to support the Secretary-General's efforts to this end, Norway, together with the other Nordic countries, has recommended, inter alia, improving the efficiency of the Security Council, strengthening the role of the Secretary-General, and enhancing the ability and capacity of the United Nations to launch peace-keeping operations.
62.	The Security Council should feel a special obligation to bring about a strengthening of the United Nations. The necessary impetus should be given to ensure that the United Nations shall be able to meet the high aspiration of our peoples—that is, to enable every man and woman to enjoy freedom and peace in security.
63.	Peace-keeping operations are important instruments in the hands of the Security Council. Such operations are a tangible extension of the authority of the Council to the area of conflict. By the same token, it is obvious that, in order to succeed, peace-keeping operations must have the full support of the Council, as well as the co-operation of the parties concerned.
64.	Today, armament arsenals have reached such an extent that it is difficult to see that any additional increase would entail more security for those who possess them. Of course, every nation has the right to defend itself, but the continuing arms build-up becomes ever more dangerous and meaningless.
65.	In our endeavours to create a safer world, efforts to achieve arms control and disarmament should be given the very highest priority. Agreements should be balanced and verifiable. Particularly with regard to nuclear weapons, it is important to improve the quality and consistency of the dialogue between the major Powers.
66.	We can only hope that the Soviet Union will soon return to the negotiating table, without preconditions, and sit down with the United States in order to negotiate substantial reductions in nuclear weapons and accompanying measures which will create an atmosphere of mutual trust and understanding.
67.	This session of the General Assembly also has a grave responsibility to contribute to the resumption of such talks. In this connection, we should strive to create a basis for an agreed, balanced and verifiable freeze on nuclear weapons. In view of the present imbalances, such a freeze must be pursued in the context of negotiations on substantial reductions in nuclear weapons; that is to say, a freeze must be part of a settlement which at the same time establishes a balance between the nuclear arsenals.
68.	As we prepare for the Third Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, we must also endeavour to strengthen the non-proliferation regime. Similarly, we attach great importance to the forthcoming Review Conference of the Parties to the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on Their Destruction, as proposed for 1986. We must also seek ways to reach agreement on a comprehensive nuclear-test-ban treaty.
69.	While reductions in nuclear arms must have first priority, it is also of vital importance to seek balanced and substantial reductions in conventional weapons. At the Vienna Talks on Mutual Reduction of Forces, Armaments and Associated Measures in Central Europe, the necessary elements for an agreement have now been presented. It is equally important to stop the accelerated build-up of conventional arms in other parts of the world.
70.	One area of particular concern is chemical weapons. It is with the greatest concern that we have learned that chemical weapons have recently been used. Such use must be denounced wherever and whenever it takes place. We must spare no effort in reaching an agreement on the prohibition of the development, production and stockpiling of all chemical weapons, as well as on the destruction of existing arsenals. The United States draft of a chemical weapons treaty represents an important contribution to the negotiations in this field.
71.	Outer space has always attracted man's attention, and with modem technology we can now use space for various purposes. It is important that we should now also be aware of the potential dangers. In our vision of a safer and more stable world, there is no room for the militarization of outer space. This should be prevented through bilateral as well as multilateral efforts. We therefore urge that there be agreement on talks to find a basis for arms control and disarmament in outer space.
72.	Questions relating to the building of confidence and security are important elements in all negotiations on arms control and disarmament. These questions also constitute a key element in the Conference on Confidence- and Security-building Measures and Disarmament in Europe, meeting at Stockholm. Thirty-five nations have agreed to work for Concrete confidence- and security-building measures that in turn can reduce the risk of military conflict and surprise attack. We hope that the Warsaw Pact countries will now demonstrate a positive will to discuss the concrete proposals presented by the Western participants. For our part, we are ready to give the most careful consideration to all relevant proposals presented by the other participants.
73.	Let me also address another serious problem which requires our fullest attention. I am referring to the alarming increase in international terrorism. Nobody can tell today who will be struck by terrorist acts tomorrow. The problem therefore affects us all. Unfortunately, the appalling fact is that on several occasions there have been serious indications that Governments have been involved in such terrorism. That is, of course, a clear violation of international law. The assumption that the ends could justify the means is particularly dangerous since it would inevitably lead to anarchy. The world community must make an effort to counter terrorism and to take concrete steps to stop this intolerable development. The senseless attack on the United States Embassy in Beirut is a strong reminder of the urgent need to take international action.
74.	The safeguarding of human rights must continue to be a priority task for the United Nations. Governments should comply fully with the provisions of the international legal instruments in this field. A more efficient international machinery, including a United Nations high commissioner for human rights, should be established. In our reactions to violations of human rights, it is essential that we apply the same standards irrespective of where the violations occur. We cannot accept the proposition that the violation of human rights in any one country is of no concern to the international community. On the contrary, there is a strong interdependence between respect for human rights and the prospects for international detente.
75. The policy of apartheid represents a clear violation of human rights. The recent constitutional changes in South Africa do not fundamentally alter that policy. On the contrary, the reforms must be seen as an attempt to consolidate the present system. The international community should therefore continue to put pressure on South Africa to bring the policy of	to an end.
76.	On the other hand, it has been encouraging to observe that democratic reforms are now under way in several countries in Latin America. This development should be welcomed in the hope that it will continue and be strengthened. In this situation we should offer our assistance and advice. However, no one has the right to exploit a fragile political and social situation in another country to promote his own interests. At the same time, we expect that a promise of democratic elections really means free elections where everyone can truly express his own conviction.
77.	The Norwegian Government supports the efforts of the Contadora Group in bringing about a framework for peace, stability and economic development in Central America. We also welcome the talks initiated this summer between the United States and Nicaragua.
78.	AH our efforts should be aimed at meeting the needs and aspirations of the individual. Our task should therefore be to create a world where every human being will have a better life. We have the means and the resources; let us also demonstrate that we have the necessary political will.
79.	The need for such political will is emphasized in the latest annual report of the IMF.' Although the report opens with some rather positive observations on the economic situation, it makes it quite clear that these heartening developments are fragile and will 
not continue unless the major industrial countries adjust their policies and acknowledge their broad responsibility for the world economy. Those countries have a particular responsibility to contribute towards bringing about better living conditions in the developing countries. Our development assistance programmes should therefore be continued and intensified. There is also an urgent need for further concerted action to mobilize additional resources so as to meet, and if possible reach beyond, the objective set by the United Nations. Norway is ready to play a full part in such a joint effort. As regards official development assistance, net disbursements from Norway in 1983 reached the level of 1.06 per cent of the gross national product, a figure that will be surpassed this year as well as in 1985.
80.	We must also increase our efforts to improve market access for developing countries. This would enable them to acquire a larger share of international trade and to service their debts, as well as to mobilize resources for their development programmes. In this way, they will improve their prospects for achieving better economic growth, which will also benefit the industrialized world. These questions will be in the foreground at the World Bank/IMF meetings starting today.
81.	There is certainly no easy way out of these and other economic problems. It is obvious that national decisions and domestic action will not suffice. The situation therefore calls for international co-operation. What we need is to unite our forces in a common approach on a global scale. If we succeed in our joint efforts and co-operation, the results will have a beneficial effect on the world economy as a whole.
82.	Our joint efforts to improve the lot of the developing countries will be frustrated unless we are able to address the problem of the far-too-high population growth in some regions. Some progress in reducing the growth rate has been made over the past years, but the overall picture gives reason for deep concern. The International Conference on Population, held at Mexico City from 6 to 14 August 1984, reached agreement on the need for a more active population policy. We fully share the view that family planning must be seen in the context of economic and social development. We cannot substitute the one for the other. We particularly welcome the agreement reached at the Mexico Conference that improvement of the status of women is a prerequisite for any successful population policy.
83.	The International Conference on Population has provided us with the basis for dealing with the population problem. It is now up to us, the States Members of the United Nations, as well as the other international organizations, to implement the decisions taken at Mexico.
84.	More than ever, the peoples of the world have a common destiny. The political leaders of the world therefore have a common responsibility. Joint efforts are needed. This is not the time to retreat from international co-operation. On the contrary, we must increase our international collaboration. The United Nations, as a global organization, has a particular role to play. Every member country must therefore contribute to the increased effectiveness of the Organization. The Norwegian Government, for its part, is dedicated to the continued strong support of the Organization and its important work.
85.	I will conclude, Mr. President, by expressing the sincere hope that under your guidance the work of the thirty-ninth session of the General Assembly will bring us closer to our common objectives.
